DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach A display panel, comprising a first substrate and a second substrate, wherein a length of the second substrate is greater than that of the first substrate in at least one direction, a portion of the second substrate beyond the first substrate in a case that the first substrate and the second substrate are assembled into a cell forms a monolayer region, and a signal receiver disposed on the monolayer region for receiving a detection signal from external environment.
Regarding claim 15, prior art of record does not teach A method for manufacturing a display assembly, comprising: providing a display panel, wherein the display panel comprises a first substrate and a second substrate, a length of the second substrate is greater than that of the first substrate in at least one direction, a portion of the second substrate beyond the first substrate after the first substrate and the second substrate are assembled into a cell forms a monolayer region, and a bonding electrode is disposed on the monolayer region; disposing a signal receiver on the monolayer region and electrically connecting the signal receiver to the bonding electrode; disposing a signal processor on a flexible circuit board; and electrically connecting the flexible circuit board disposed with the signal processor to the bonding electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents 10705664, 10115664 and USPGPUB 20080192013 are in related field of invention but they do not teach the specifics set forth by the current application.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK